AFFIRM; and Opinion Filed August 4, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00923-CR
                                     No. 05-13-00933-CR

                           REBECCA JEAN CAGLE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                     Trial Court Cause Nos. F11-45513-P, F10-11213-P

                              MEMORANDUM OPINION
                       Before Justices Moseley, O’Neill, and FitzGerald
                                  Opinion by Justice O’Neill

       Rebecca Jean Cagle appeals from the adjudication of her guilt for theft of property less

than $1,500, having two prior theft convictions and theft of property valued at $1,500 or more

but less than $20,000. See TEX. PENAL CODE ANN. § 31.03(a), (e)(4) (West Supp. 2013). The

trial court assessed punishment at two years’ confinement in state jail in each case. On appeal,

appellant’s attorney filed a brief in which she concludes the appeals are wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.
[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of

her right to file a pro se response, but she did not file a pro se response. See Kelly v. State, 2014
WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying duties of appellate courts and

appellate counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                       /Michael J. O'Neill/
                                                       MICHAEL J. O’NEILL
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47

130923F.U05




                                                 -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


REBECCA JEAN CAGLE, Appellant                     Appeal from the 203rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00923-CR       V.                       F11-45513-P).
                                                  Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                      Justices Moseley and FitzGerald
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered August 4, 2014.




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


REBECCA JEAN CAGLE, Appellant                     Appeal from the 203rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00933-CR       V.                       F10-11213-P).
                                                  Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                      Justices Moseley and FitzGerald
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered August 4, 2014.




                                            -4-